Citation Nr: 0613947	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to a separate rating for the service-connected 
left below-the-knee disability on the basis of osteomyelitis 
of the left tibia.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO that assigned a temporary total rating under 38 C.F.R. 
§ 4.30 on the basis of surgery performed for service-
connected disability manifested by osteomyelitis.  

The Board notes that the veteran has raised assertions of 
increased disability on the basis of the service-connected 
below-the-knee amputation.  Since this matter has not been 
developed for appellate review, it is referred back to the RO 
any indicated action.  



FINDINGS OF FACT

1.  The service-connected left below-the-knee disability 
picture manifested by an amputation is shown to include 
osteomyelitis for which the veteran the veteran underwent 
debridement in January 2003 following an initial episode of 
reactivation.  

2.  The service-connected left leg disability apart from the 
amputation residuals cannot be rated at a compensable level 
because a combined rating cannot be favorably applied in this 
case.  



CONCLUSION OF LAW

The claim for a separate rating for the service-connected 
left below-the-knee disability based on osteomyelitis of the 
left tibia must be denied by operation of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.43, 4.68, 4.71a including 
Diagnostic Codes 5000, 5165 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2003 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2004 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, however, service connection had already been 
established for the below the knee left leg amputation at the 
time of the March 2004 rating decision.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below-the-knee shall 
not exceed the 40 percent evaluation under Diagnostic Code 
5165.  This 40 percent rating may be further combined with 
evaluation for disabilities above-the-knee but not to exceed 
the above-the-knee amputation elective level.  See 38 C.F.R. 
§ 4.68.  

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  See 38 C.F.R. § 4.43.  

The service-connected below-the-knee left leg amputation is 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5165.  Under Diagnostic Code 5165, a 40 
percent rating is warranted for leg amputation at a lower 
level that permits the use of prosthesis.  

A 60 percent evaluation is contemplated by Diagnostic Code 
5164 and is warranted when the amputation is not improvable 
by prosthesis.  38 C.F.R. § 4.71a.  

Diagnostic Code 5000 provides that osteomyelitis will be 
rated according to such factors as history of intractability 
and debility, anemia, amyloid liver changes, continuous 
constitutional symptoms, frequency of episodes, discharge of 
sinus and level of activity.  

A 10 percent evaluation is assigned when the osteomyelitis is 
inactive, following repeated episodes, without evidence of 
active infection in the past five years.  

A rating of 10 percent, as an exception to the "amputation 
rule", is to be assigned in any case of active osteomyelitis 
where the amputation rating for the affected part is no 
percent.  38 C.F.R. § 4.71a.  

A rating of 20 percent would be for application osteomyelitis 
with a discharging sinus or other evidence of active 
infection with the past 5 years.  

In its rating decision of March 2004, the RO determined that 
a separate 10 percent evaluation for osteomyelitis was not 
warranted on the basis that the evidence of record did not 
show two or more repeated episodes of osteomyelitis since the 
initial infection.  

The evidence in this case does show an initial infection 
during service and then an episode of reactivation in 
November 2002 when the veteran was treated with antibiotics 
and surgery intervention.  

However, the Board notes that the current 40 percent rating 
assigned on the basis of the amputation residuals in this 
case is the highest combined rating that may be applied for 
service-connected below-the-knee disability by operation of 
law.  

Given the current findings shown by the medical evidence, 
this rating cannot be favorably combined with another 
compensable rating for any of the veteran's other below-the-
knee disability.  

Accordingly, a separate, compensable evaluation for the 
service-connected osteomyelitis would violate the 
"amputation rule" under 38 C.F.R. § 4.68.  

Therefore, the claim for a separate compensable evaluation 
for the service-connected disability manifested by 
osteomyelitis of the left tibia must be denied.  38 C.F.R. 
§§ 4.68 and 4.71a.  



ORDER

The claim for a separate evaluation for the service-connected 
below-the-knee disability manifested by osteomyelitis of the 
left tibia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


